Gunby, J.
Where two things are sold together, a defect in one will not authorize the redhibition of both, unless they are so matched that their association enhances the value of each, such as match horses, a set of tools, etc.
2. “ Apparent defects ” in horses are such as are visible on a simple inspection to a person of ordinary intelligence and experience; what would be apparent to one man would not be apparent to another, depending on the skill and knowledge of the observer.
3. While it is the duty of the buyer to be cautious, it is the duty of the seller to be candid ; fraudulent silence as to the existence of defects known to the seller makes him liable, even where there has been an express exclusion of all warranty. C. C. 2504; 17 An. 48; 33 An. 1368; 13 Wallace, 383.
Where the sale is annulled, the buyer owes rent for the stock during the time he has used them.